         Case 1:19-cv-10023-KPF Document 42 Filed 12/23/19 Page 1 of 1




 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,                        Case No. 1:19-cv-10023 (KPF)

                               Petitioners,
                                              ORDER APPROVING
               – against –                    WITHDRAWAL OF THREE
                                              CROWNS LLP AS
 MUFG UNION BANK, N.A. and GLAS AMERICAS LLC, COUNSEL FOR
                                              DEFENDANTS
                      Respondent.


       This matter having come before the Court by the filing of Three Crowns LLP’s Notice of

Application to Withdraw as Counsel for the Defendants,

       IT IS HEREBY ORDERED THAT:

       The Application to Withdraw as Counsel by Luke Sobota and the law firm of Three Crowns

       LLP is hereby GRANTED. Luke Sobota is hereby withdrawn and discharged as counsel

       for the Defendants in this case.

       IT IS FURTHER ORDERED THAT:

       Luke Sobota, whose email address is luke.sobota@threecrownsllp.com, is removed from

       the mailing matrix and from receiving CM/ECF electronic filings in this case.



       Dated: December 20, 2019                           _______________________
              New York, New York

                                                          Hon. Katherine Polk Failla
                                                          United States District Judge
